Citation Nr: 0017904	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-02 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  

2. Entitlement to an increased rating for a left foot 
disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife. 



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
RO which denied a rating in excess of 30 percent for PTSD and 
denied a rating in excess of 10 percent for a left foot 
disability.  In June 1997 the veteran appeared and gave 
testimony at a hearing before a hearing officer at the RO.  A 
transcript of this hearing is of record.  In a decision of 
December 1997 the hearing officer increased the evaluation 
for the veteran's PTSD to 50 percent, effective April 16, 
1996, and also increased rhe rating for the veteran's 
residuals of a left foot injury to 20 percent disabling, 
effective April 16, 1996.  

In a rating decision of October 1998 the RO denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  The veteran has appealed this 
issue.  In view of the grant of a 100 percent schedular 
rating in the decision below, the issue of entitlement to a 
total rating for compensation purposes based on individual 
unemployability is moot.  The issue of an increased rating 
for residuals of a left foot injury will be discussed in the 
remand section of this decision.  


FINDINGS OF FACT

1. Neither the schedular criteria for rating psychiatric 
disorders in effect prior to November 7, 1996 nor the 
schedular criteria for rating psychiatric disorders in 
effect on and after November 7, 1996 are more favorable to 
the veteran.  

2. The veteran's PTSD results in severe anxiety and 
depression, nightmares, flashbacks, concentration and 
memory difficulties and social isolation which render him 
unemployable.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background  

On VA psychiatric examination in July 1996 the veteran 
reported that he had no social life and no pleasure in life, 
except for occasional fishing trips which he did alone.  He 
said that he had not worked since a work-related accident in 
1994.  He said that he had felt very stressed out while 
working and had had difficulty coping.  The veteran also said 
that he received treatment for PTSD once a month.  During the 
examination, he complained of being very uncomfortable around 
people.  It was reported that he became easily aggravated and 
was prone to intense irritation and anger.  Sleeping 
difficulty was noted with frequent nightmares about people 
getting killed.  Intrusive thoughts, startle reaction, crying 
spells, and recurrent thoughts about Vietnam were reported as 
well as flashbacks.  The veteran indicated that he did not 
trust people, including his wife.  Survivor guilt and 
feelings of hopelessness were reported.  On evaluation the 
veteran was withdrawn and related in a distant and 
superficial manner.  He was very tense and nervous and 
underlying anger was noted.  Speech was relevant and 
coherent, but underproductive and nonspontaneous, which was 
indicative of depression.  Mood was depressed and the 
veteran's affect was constricted and anxious.  No thought 
disorder was present, but the veteran appeared absentminded, 
which was indicative of attention and concentration problems.  
The diagnosis was PTSD.  

VA clinical records reflect outpatient treatment during 1996 
and 1997 for psychiatric symptomatology due to PTSD.  In a 
March 1997 statement, a Readjustment Counselor at a Vet. 
Center reported treating the veteran at the Vet Center since 
January 1996 for PTSD.  He had also treated the veteran in 
the late 1980s and indicated that the veteran had greatly 
deteriorated since that time.  His PTSD was said to be in a 
"downward spiral".  

On VA psychiatric examination in May 1997 the examiner 
commented that a review of the veteran's record showed 
increasing depression despite treatment.  It was noted that 
the veteran had no social life and mostly stayed home by 
himself.  The veteran reported nightmares and sleeping 
difficulties every night as well as deep depression.  He had 
frequent flashbacks and a very marked startle reaction.  On 
evaluation the veteran appeared tense, anxious, and 
depressed.  He appeared disheveled and his facial expression 
seemed anxious, sad, and tearful.  He was very restless and 
withdrawn and it was noted that he had a brief dissociative 
episode during the interview.  The veteran had his head down 
most of the time and avoided eye contact.  Speech was 
underproductive, but coherent and logical.  Mood and effect 
were very depressed.  The veteran was said to appear 
preoccupied and absent-minded.  The diagnosis on Axis I was 
PTSD.  A GAF score of 50 was reported.  

During a June 1997 RO hearing the veteran said that he took 
medication for his PTSD symptoms and also went to counseling 
once a month.  He said that his marriage was made very 
stressful by his PTSD and he also reported that he became 
very nervous in crowds.  Anxiety, paranoia, sleeping 
difficulties, and depression were also reported.  

The veteran was hospitalized at a VA medical facility from 
late October to late November 1998 for the treatment of 
severe PTSD symptoms, including depression, memory loss, 
inability to concentrate, sleeping difficulties, nightmares, 
a lack of energy and social withdrawal.  At the time of 
discharge from the hospital, the diagnoses on Axis I was 
chronic PTSD and major depression.  His GAF score was 32 on 
admission and 35 at the time of discharge.  

After a VA psychiatric examination in March 1999 the 
diagnosis on Axis I was chronic severe PTSD and recurrent 
major depression due to PTSD.  The veteran's GAF score was 
42.  It was reported that the veteran was clearly 
unemployable.  

II. Legal Analysis  

The Board notes initially that the veteran's claim for an 
increased rating for PTSD is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), in that the claim is 
plausible.  The Board is also satisfied that all necessary 
development in regard to this claim has been accomplished and 
no further action is required to fulfill the VA's duty to 
assist the veteran in the development of this claim under the 
provisions of 38 U.S.C.A. § 5107(a).  

38 U.S.C.A. § 1155 and 38 C.F.R. Part 4 provide that 
disability evaluations are determined by application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate disability codes identify the 
various disabilities.  

The Board notes that the VA schedular criteria for rating 
mental disorders were revised, effective November 7, 1996.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, where the law or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran ill apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, under both the 
criteria of 38 C.F.R.§ 4.132, Diagnostic Code 9411 in effect 
prior to November 7, 1996 and the criteria of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 in effect on and subsequent to 
November 7, 1996, a 100 percent schedular rating is assigned 
if there is total social and occupational impairment due to 
PTSD.  As such, neither the old nor the new criteria is more 
favorable to the veteran's claim.  

The record shows that the veteran had been assigned a GAF 
score of 35 after a VA hospitalization in late 1998 and a VA 
examination in March 1999 resulted in a GAF score of 42.  
Such GAF scores contemplate total occupational impairment.  
Further, on the March 1999 VA psychiatric examination the 
physician stated that the veteran clearly presented as 
unemployable at the time of that examination.  The evidence 
further shows that the veteran is socially isolated and has 
not been employed since the date of receipt of his claim for 
an increased rating for a psychiatric disorder.  In view of 
this, the Board is of the opinion that the veteran's PTSD has 
been of sufficient severity to warrant a 100 percent 
schedular evaluation during the entire pendency of his 
current claim.  


ORDER

A 100 percent schedular evaluation for PTSD is granted 
subject to the law and regulations governing the payment of 
monetary benefits.  


REMAND

The veteran was last afforded a VA examination of his service 
connected residuals of a left foot injury in July 1996.  
After that examination, the diagnosis was hallux valgus 
formation with bunion deformity of the first left toe with 
mild to moderate degenerative changes of the first 
metatarsophalangeal joint and healed fractures of first three 
metatarsal shafts.  During the examination it was noted that 
the veteran had been issued a cane because of this disability 
and because of problems with his right foot and ankle.  (The 
pathology of the right foot and right ankle is not service 
connected.)  

At a hearing before a hearing officer in June 1997 the 
veteran said that his left foot disability was getting 
steadily worse because of the increased stress on the foot 
due to his injuries in the other leg and foot.  He said that 
he had begun to use two canes and had that a wheelchair had 
been ordered.  

In view of the length of time which has elapsed since the 
veteran's last VA examination of his left foot, and given the 
above evidence indicating a possible worsening of the 
symptomatology in his left foot subsequent to his last VA 
examination of this disability, the Board believes that 
further development is necessary prior to further appellate 
consideration of the issue of entitlement to an increased 
rating for the residuals of the veteran's left foot injury.  

This issue is therefore REMANDED to the RO for the following 
action;  


1. The veteran should be afforded a 
special VA orthopedic examination to 
determine the current degree of 
severity of his service-connected left 
foot disability, and how it impairs 
him industrially.  All pertinent 
clinical findings should be reported 
in detail.  The claims folder must be 
made available to the examining 
physician so that the pertinent 
clinical records may be studied in 
detail.  The examiner must state in 
his report that the claims folder has 
been reviewed.  At the conclusion of 
the examination, the examining 
physician should comment as to whether 
the veteran's left foot disability 
produces moderately severe impairment 
or produces severe impairment.  

2. Then, the RO should review the 
veteran's claim for an increased 
rating for the veteran's service 
connected left foot disability.  If 
the benefit sought remains denied, the 
veteran and his representative should 
be provided a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for further appellate consideration, 
if otherwise appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional, clarifying clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



